Citation Nr: 1147358	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-26 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for degenerative disc disease of the cervical spine at C5-C6, evaluated as 10 percent disabling.

2.  Entitlement to a higher initial disability rating for major depression with generalized anxiety, evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In addition to the evaluations for the service-connected cervical spine and psychiatric disability, the Veteran also disagreed with the RO's denial of service connection for a left knee disability, bilateral carpal tunnel syndrome and bilateral shoulder disability.  The RO addressed these issues in a September 2008 statement of the case (SOC).  The Veteran filed a substantive appeal in September 2008; however, he specifically limited his appeal to the cervical spine and psychiatric disability ratings.  Accordingly, the issues of entitlement to service connection for left knee disability, bilateral shoulder disability and bilateral carpel tunnel syndrome are not before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In May 2007, when service connection was granted for the cervical spine disability, the RO included degenerative changes of the lumbar spine at L3 in the characterization of the service-connected disability.  The RO did not address the lumbar spine in its September 2008 SOC, but the Veteran referred to both his neck and back when he filed his substantive appeal.  The RO subsequently sent the Veteran a letter in November 2008 wherein it explained that it had awarded a 10 percent rating for degenerative changes at L3 separate from the 10 percent awarded for the cervical spine.  The Veteran was told of his right to appeal this award, but there has been no specific expression of disagreement from the Veteran.  Consequently, because the RO did not address it in the SOC and because there has been no expression of an intent to appeal the 10 percent rating for the low back, the Board will limit its consideration to the cervical spine.


REMAND

The Veteran contends that his degenerative disc disease of the cervical spine and major depression and generalized anxiety have been more disabling than indicated by the assigned ratings.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

The Veteran was afforded a VA psychological examination in October 2006.  The VA examiner indicated that the Veteran exhibited symptoms of mood disorder and generalized anxiety.  He noted that the Veteran's "mood disorder included chronic depression of a moderate degree with a moderately depressed mood, severe apathy, severe feelings of worthlessness, severe difficulty concentrating, moderately-to-severely reduced appetite, and moderate insomnia."  The examiner also documented the Veteran's "episodes of irritability, racing thoughts, pressured speech, increased goal directed activity without resulting productivity, and impulsivity."  Further, the Veteran had "severe longstanding anxiety with nervousness, ruminative worry, muscle tension, and symptoms shared with depression (e.g., difficulty concentrating, insomnia)."  The examiner diagnosed the Veteran with major depression and generalized anxiety disorder and noted, "rule out bipolar II disorder."  The examiner reported the Veteran's Global Assessment of Functioning (GAF) score as 50.

The Veteran argues that his service-connected acquired psychiatric disorder is worse than is contemplated by the currently assigned rating.  Specifically, he has indicated that he has poor hygiene, debilitating depression, and requires increased psychiatric medication.  See VA Form 9 dated September 2008.  

With respect to the service-connected degenerative disc disease of the cervical spine, the Veteran was afforded a VA examination in July 2006.  The VA examiner noted the Veteran's report of radiating neck pain and further stated that "[o]n visual examination of the cervical spine, the patient has some slight flattening of the normal cervical lordosis, as well as, some tenderness to palpation along the paraspinal cervical muscles, notably at the lower level of the cervical spine."  Range-of-motion measurements included forward flexion to 40 degrees, extension to 45 degrees with pain, left and right lateral flexion to 40 degrees, and left and right lateral rotation to 60 degrees.  The examiner noted that "Spurling maneuver does not cause radiating pain symptoms to the arms, but does send pain to the base of the neck in both directions."  The examiner indicated that "[t]he possibility of a cervical radiculopathy and/or myelopathy cannot be ruled out given his radicular symptoms in the median and ulnar nerve distributions bilaterally, as well as the persistent pain in the area of the median nerves bilateral despite bilateral carpal tunnel surgery."  He further explained that "[s]hould further clarification of this be needed, I would recommend bilateral upper extremity EMG including neck paraspinal muscle studies to evaluate for nerve root involvement.  Also should there be any suspicious findings on cervical spine x-ray such as disc space narrowing, etc., a cervical spine MRI should be ordered to assess for disc pathology."

Private treatment records were subsequently added to the claims folder including records addressing the Veteran's cervical spine and related symptomatology.  A December 2004 MRI report was associated with the claims folder; in addition, treatment records addressing the Veteran's bilateral carpal tunnel syndrome and shoulder complaints were also added to the claims file.  Notably, a January 2005 letter from Dr. E.S. was associated with the claims folder which included a discussion of the Veteran's neurological symptomatology.  Because these records were added to the claims folder after the July 2006 examination, the examiner did not have the opportunity to review them when providing his assessments.

Additionally, the Veteran argues that his cervical spine symptomatology is worse than is contemplated by the currently assigned rating.  Specifically, he argues that he suffers from muscle spasms in his neck.  See VA Form 9 dated September 2008.

Given that five years have passed since the most recent VA compensation examinations as to the cervical spine disability and acquired psychiatric disability, and the symptoms may have worsened, the Board finds that the Veteran should be afforded additional VA compensation examinations to assess the current degree of disability of his service-connected disabilities, which examinations should include consideration of the evidence added since the 2006 evaluations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and his representative and request that the Veteran identify any source of medical examination and/or treatment records pertinent to his claims.  The AOJ should take appropriate steps to secure any outstanding VA treatment records as well as medical records identified by the Veteran, if any, and associate them with the VA claims folder.

2.  Schedule the Veteran for a VA psychiatric examination.   (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011)).  The examiner should review the claims file including all pertinent treatment records.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner) should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected major depression and generalized anxiety.  The report of the examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.  The report of the examination must include the complete rationale for all opinions expressed.  (If the Veteran does not report to the examination, include in the claims file a copy of the examination notification letters).

3.  Schedule the Veteran for a VA examination, to include obtaining complete history from the Veteran and a complete physical examination, in order to determine the current severity of his service-connected cervical spine disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011)).  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be reviewed, including all pertinent treatment records.  All clinical and special test findings should be clearly documented, and pertinent orthopedic and neurological findings should be reported.  The examination of the cervical spine should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited, as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination, and all functional losses, including those due to pain or flare-ups, should be equated to additional loss of motion (beyond that shown clinically).  The examiner should specifically state if ankylosis and muscle spasm are present.  With respect to the cervical spine, the examiner should report any specific information as to the frequency and duration of incapacitating episodes of disc disease, and a description of all neurologic manifestations.  Any nerve affected or seemingly affected by degenerative disc disease of the cervical spine should be identified, and impairment experienced as a result thereof should be characterized as "mild," "moderate," "moderately severe," "severe," or "complete."  In addition, the examiner is requested to opine as to the likelihood that any identified neurological impairment is a manifestation of the degenerative disc disease of the cervical spine or some other impairment, such as carpal tunnel syndrome.  Any and all opinions must be accompanied by a complete rationale.  (If the Veteran does not report to the examination, include in the claims file a copy of the examination notification letters).

4.  After the above-requested development is complete, re-adjudicate the Veteran's claims.  If a benefit sought is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

